--------------------------------------------------------------------------------

Exhibit 10.5
 
Image 2 [image2.jpg]
 
Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, NY  10036
Attention: 
John Servidio

Telephone: 
646-855-6770

Facsimile: 
704-208-2869

 

  March 14, 2013

 
To:
Meadowbrook Insurance Group, Inc.

 
26255 American Drive

 
Southfield, MI  48034

 
Attention:
Chief Financial Officer

 
Telephone No.:
(248) 204-8178

 
Facsimile No.:
(248) 358-1614

 
Re:           Amendment to Call Option Transaction
 
This letter agreement (this “Amendment”) amends the terms and conditions of the
transaction (the “Transaction”) evidenced by the letter agreement re: Call
Option Transaction between Bank of America, N.A. (“Dealer”) and Meadowbrook
Insurance Group, Inc.  (“Counterparty”) dated as of March 12, 2013 (the
“Confirmation”).
 
1.           Definitions.  Capitalized terms used herein without definition
shall have the meanings assigned to them in the Confirmation.


2.           Representations and Warranties of Counterparty.  Each of the
representations and warranties made pursuant to the Agreement and the
Confirmation on the Trade Date and/or the Premium Payment Date are hereby deemed
to be repeated on the date hereof and/or on the Premium Payment Date, as the
case may be, as if:


(a)           References in the Confirmation to “the Trade Date” and “the date
hereof” and the reference in the Agreement to “each date on which a Transaction
is entered into”, in each case, were references to the date hereof;


(b)           References in the Agreement to “this Agreement” (1) in the context
of execution and delivery thereof, were references to this Amendment and (2) in
all other contexts, were references to the Agreement, as supplemented by the
Confirmation, as amended by this Amendment; and


(c)           References in the Confirmation (1) to “the Transaction” were
references to the Transaction, as the terms thereof are amended by this
Amendment and (2) to “this Confirmation” (or related references, such as
“hereunder” or “hereby”) (x) in the context of execution and delivery thereof,
were references to this Amendment and (y) in all other contexts, were references
to the Confirmation as amended by this Amendment.


3.           Amendments.  The Confirmation is hereby amended as follows:


(a)           The number “85,000” opposite the caption “Number of Options” in
Section 2 of the Confirmation is hereby replaced with the number 100,000.


(b)           The figure “USD 3,520,161” opposite the caption “Premium” in
Section 2 of the Confirmation is hereby replaced with the figure USD 4,141,366.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Opinions.  Counterparty shall deliver to Dealer an opinion of
counsel, dated as of the Premium Payment Date, with respect to the matters set
forth in Sections 8(a) through (c) of the Confirmation (giving effect to the
deemed amendments under Section 2 above).  In respect of obligations under the
Confirmation as amended by this Amendment, delivery of such opinion to Dealer
shall be a condition precedent for the purpose of Section 2(a)(iii) of the
Agreement with respect to each such obligation of Dealer under Section 2(a)(i)
of the Agreement.


5.           Effectiveness.  Subject to the immediately succeeding sentence,
this Amendment shall become effective upon execution hereof by the parties
hereto. In the event that the sale of “Option Securities” (as such term is
defined in the Purchase Agreement) is not consummated by Counterparty and the
Initial Purchasers for any reason, or Counterparty fails to deliver the opinion
of counsel as required under Section 4 above, in each case by 5:00 p.m. on the
Premium Payment Date, or such later date as agreed by the parties (the Premium
Payment Date or such later date, the “Amendment Early Unwind Date”), the
amendments in Section 3 hereof shall be null and void, and, subject to Section
9(v) of the Confirmation, the Transaction shall remain and continue in full
force and effect as if this Amendment had not been entered into; provided that
Counterparty shall purchase from Dealer on the Amendment Early Unwind Date all
Shares purchased by Dealer or one or more of its affiliates on account of the
increase in the Number of Options pursuant to Section 3(a) hereof at the then
prevailing market price.  Subject to the immediately preceding sentence, all
references in the Confirmation to “the Transaction” are deemed to be references
to the Transaction as amended hereby, and all references to “the Confirmation”
are deemed to be references to the Confirmation as amended hereby. Except as
amended hereby, all the terms of the Transaction and provisions in the
Confirmation shall remain and continue in full force and effect and are hereby
confirmed in all respects.


6.           Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.


7.           Governing Law.  The provisions of this Amendment shall be governed
by the laws of the State of New York law (without reference to choice of law
doctrine).


 
 

--------------------------------------------------------------------------------

 
 
Image 2 [image2.jpg]

Counterparty hereby agrees (a) to check this Amendment carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Counterparty with respect to the Transaction, as amended hereby, by manually
signing this Amendment or this page hereof as evidence of agreement to such
terms and providing the other information requested herein and immediately
returning an executed copy to John Servidio, Facsimile No. 704-208-2869.
 
Very truly yours,
 

     
BANK OF AMERICA, N.A.
                   
By:
/s/ Christopher A. Hutmaker        
Authorized Signatory
       
Name: Christopher A. Hutmaker
        Managing Director   Accepted and confirmed        
as of the Trade Date:
                   
Meadowbrook Insurance Group, Inc.
                   
By:
/s/ Michael G. Costello        
Authorized Signatory
       
Name: Michael G. Costello
       

 
[Signature Page to Amendment to Call Option Transaction Confirmation]
 
 

--------------------------------------------------------------------------------